0 f- I S - CJO I () S"- C V                            FILED IN
                               0 I -- I s - oo I 0 6 - c v                       f~~URTQF APPEALS
                                                                                     STON, TEXAS

                               JiJv~ltE Ci\SE NUMaERS:                           FEB- 4 2015
                               98-00746J : 98-00755J
                                                                             CHRISTOPHER A
                                                                                 ..       ·PRINE
                                                                           CLERK_
IN THE MATTER OF                            §          IN THE 14th COURT OF APPEAL;;S::---~
JOSEPH ABRNARD H!l\JES,                     §          CASE NO. ___~.,....,......-...
              RELATOR
vs.                                         §
THE HONORABLE JUDGE DEVLIN GLENN,           §
               RESPONDENT



                       AP?LI~TIQN     FOR WRlT        0~ ~~S


TO THE HONORABLE JUDGES OF SAID COURT:
  COMES NOW,JOSEPH BARNARD HINES,Relator,in oro se, in the above style and
case numbers and files this application for writ of mandamus and will show- the
court the followinq:

                                            I.
  Relator is an offender incarcerated in the TEXAS DEPARTMENT OF CRIMINAL JU-
STICE-ID AND CAN he located at 899 f.m. 632,Kenedv,Tx. 78119.
 Relator has exhausted his remedies and has no other adequate remedy at law.

                                            II.

  The Court of AoPeals has jurisdiction to consider and issue order of writ of
mandamus. PADILLA v. McDANIEL,l22 S.W. 3d 805(TEX.CRIM.APP~2003}.
  An a district court may be compelled via mandamus to consider and ru,le on a
oendinq motion presented to the court.see,STATE exrel.CURRY v. GRAY,726 s.w.
2d 12:5,128 (TEX.CRIM.APP.l987}.
                                            III.
  The act souqht to comoelled is m.iniste_rial, not discret:ionarv in natur.e. Re-
lator has orooerly filed a motion with the 313th district court,sittinq as a
juvenile court,   ~equestinq      for an order to be     ~ssued ~or ~nsoection   and/or
purchase a copy of certification records.
  Relator motion was filed on       12-J,6-14.see,E~-A     fmotion to insoect,retain,and/
or purchase J • Relator the filed a letter with the 313th district court request•
inq for a ruling on his motion on 1-lS~lS.see,EX-13 fletter requesting a ruling
on motionl. But Resoondent has abused his discretion where he refuses to con-
sider anq ru,J,e on   Rel~tor's   motion.

                                                  3
  ResP                              JUVENILE CASE NUMBERS:
                              98-00746J: 98-00755J


IN THE MATTER OF                              §     IN THE 14th COUR!I' OF APPEALS
JOSEPH BARNARD HINES,                         §
           RELATOR                            §     CASE NO.
v.                                            ~

THE HONORABLE JUDGE DEVLIN GLENN,             §
           RESPONDENT



                                  PROPOSE ORDER

     Ol:l this d,ay,came to be heard the foregoing Relator's motion for leave to
issue writ of mandamus and application for writ of mandarnus,and it appears to
the court that the same should be:

                            GRANTED   /   DE;NIED

     It's further ORDERED,that the ResPOndent has         days to rule on Relator's
motion.
                        day of
     Signed on this
                              - - -,20


                                               PRESIDING JUDGE
                          JUVENILE CASE NUMBERS:
                          98-00746J: 98~00755J




                                 AFFIDAVIT

 I, JpSEPH BARNARD HINES,#901768,swear undE!r the oenaltv of perjury that the
facts and allegations in the application for writ of mandamus and motion for
lea?e are true ·and correct.

signed on   1-31-15.                           X




                               uNSWORN DECLARATION

 !,JOSEPH B. HINES,#901768,being presentlv·inca:tcerated in the TEX. DEPT. OF
CRIM. JUST.-ID,qeclare ,under penalty of perjury that I am the affivant in this
affidavit and the facts and allegations are true and correct.

executed on 1-31-lS.
                                                                                                                                                                                   ·--,....,-,- -·-~- -               --   ...     '   .- ·-


                                                                                                                                                                                                                    ',:
                      .,'' !·;.
                                                                                                                                                                                                                                  f:l '- ){3.
                                                                                  .-~·"

                                               t~I"}C',)'. ' Vq ~I rih!J'fitJ v ,, 4· Q                                                                              h &Q f)' f 7 !j: t J'r;)             •,
                                                                                                                                                                                                                                                                                                              '1               3}          '11" /V1 J
                            /Of                     i ,;;j                         f             v~"'tJ-J (.                                          flJI.r}~~~J, 'af . ·tro.l S!Yt ·1()                                                                                                                          u6~ nr~ 7\(f
                     .&r ' r· ?nsfl ·. i y .:or . :/~rJc] . i.; 7
                                                             .               ' .· . ..                                                                                        ,~
                                                                                                                                                                                                                .   .Jry.;:: ~:~~v/f:>·imb·ij r:; ~
                                                                                                                                                                                                                                               .. !
                                                                                                                                                                                                                                                                                                                               fV?f' (j JIV
                                                    "~. ~~
                                                                                                                                                                                                               • i't'"' ':
                                                •                •   •   •    \   I'




       ~~~          ·-·•··•·'"    •,   I.                                                                                                                                                                      ~-                                     .\.




                      '·,~     ' Cllint:7 (.,~ 11: _jO: ~J fJ 71¥t pi hm~Cf1J                                                                                                                                                                                                                                         r?-t 'JM~(,
             .    -:1 e.::'lf,~Y~:J:J,J :~f :.~l!j f.JrJ~~ tJ'-'f;;p '-ffOJH ~'{t                                                                                                                                                                                                                                        VI .                  f~iltJ! II
                 _;Vc;?   Y7~ .. -~f:Jt.I/OJ                                                                                                                                                                                I
                                                                                                 ..                    .'   .                                                                                                                               1

                                                .... /                                    ·;,kJJ~ 9'}\. QJ;V'S JO · :l~CJVU:. :?1'1)\o:fY;:;J7:j)y).;}.          AJf! J .-~j~J.:'i1d                                                                      Jrl
                          -•·•',1'";--'                              (~····.,             ....        ,',<!"";t;H 01l1~V\1ca MJ '1-S'r.! f
                 . t-J:cytszq                                        3)-xv1ftf?r H..Ltr£ · .3HJ:.                                                                                              (\':::1:··                               •.     ~                                                  .p               Ji1J..fJ Tl                        3HJ-               n:t

                                                                                                                                                              ·"t5Sl.""ro:a[
                                                                                                                                                              r167J:ia:xrz; ·Qnl                                                                            !S-~~~"ll
                                                                                                                                            '    ,,      .,,
                                                                                                                                                       ,·~




                                                                                                                                                                     . f;(.- Jf3.· .
                        .   ·-~




                                                                     ~   .    ;




                                                                                                                          .   /·   ~                      ~    ''   --~   ~·
                                                                                                                                                                                                          ·-



                                                                                                                                                      '+"' .

                                                                                                                                                                                                           · "&'>17\f~..Jvrd JO
      ...                        vorf?,pJS V! --!'lj                                                 /1fUri                   ':"!?_ ~ ~ !.'_S(                                 V 0               OQ !f~' W      S :'f    ·ttft · y.f! M . ~f '}• (Jq . s f?J J 6 J
                            . -~·'-ft.,,. ·c~f •' 'n'ci!~~ ·. ,·1/ff' i vvlt' 1'1 ·a.~vcl,~..~d c;n rf--! <7 d .,;~ :J                                 ~~ )-n.Qij ~' )111 C'i)                          ·       C1'1J-
                                                                                                      c·:.        • .·   .             .                                        . .. ,                                                                       \b
                                                                                            .    ·    • '>f'JCJ]) '>1'Ji?\}                                                     fJV1\'itJ                 5'f..JY1(1a]                      7\.11
 1
,i                                                          .    .       '.                                     .   ;                                                            .   '   .   ·.       "    .          .                 :       :.--         \3
                                                                -',( f.!/1'7f't_}jTJ . ·l)n'Jj)                                                       l(f'J'ffl..Jd ! ~- J7J ''J)ti                                                 ~'U-.
                                                                                                                                                                                                                                                             (h
                                              ·.,.                                         .'f' 7 Lf6\r~.J6""~Lfd fvv -~0'\'J'xJ-ANv!J
                    ·Jry __ · firfSt}.A..J,'t7                                              _fvJ/o(}UJ                        ~~1~                      ot                     .F6y~a                     s-tJ"'o·~                          ·i74J,.,
                                                                                                                                                                                                                                                             \1
                                                            ·,! r~~t(S;. n'f"t/!                                         pvo t~~~s; t~~-~ 0f                                                                   ~-t fflC'i)                    ~YJ-
                                                                                                                                                                                                                                                         ' \'1
            . _.~ svn_Ur!wns· 19                                                                _IJ'n;rrs ,tv!f'V7tuwoJ                                                        ..._#·11\SS',                    J'7f'Xl                         (j!VJ-       (~   .'.



                                       . ,.                              . ·'                                           .. ! .f.L!()_/:;6 - .· .:;~,~                                    rv       7            tV"7.AQ [,.U                         UQ



     !~7YI'
                            . dJJnS"'                           "Cf · o+                         5 tlc~t~ tlO pvv

                                              rk'Jw"fftl ;itJt~'F 1 Yf tiq r~1u ~u~:,totN 'p7 ruo hu(:J
                                                                                                                                                               _wow~\1\ S                                      'r~             rv:J             hurQ
                                                                                                                                                                                                                                                         't
                                                                                                                                                                                                                                                          \l
                                                ~ J~Ull\                                                                                                            •£'

                                                                                                                                                             t~-1f3




                                                           '1,,,




                                                                                                                                                    ~:,.'•




             b 11~L- ~ >;t.                            ~~ ~uJ ){
                                                   1
                                                                                                         .. . ._
                        z £7               ~cu         2 · b b,g                                                    ··· ·            · · ·-
  -. 'h"i
       . ·.f[:'7.              - jj.-~.···~-·'
   c· __
    =
          Ay)·;·
      .. (/
             .

            f:
                  v.··. v.·".41.-.-
             ., . .
                        .        •
                                    ;'

                                      I
                                       'd~    /'_}' .. · .··..
                                          ~-·- ·pz-~
                                               ·. .'.              /.
                                                                              - - -.-/ .
                                                                                      .     ·_,·
                                                                                                             ··.
                                                                                                                     . .· .- ... :
                                                                                                                                        '
                                                                                                                                         .' .   .
                                                                                                                                                    .·       ;;:-



    .        '     ..       .-       .· : '    :       .           . ..   :     . . ·.. .    I ""      I elc. r '    (      v:J9fAr! ~-~(               v (7        O~J.;ii J'J 7\:3
                 7.. -f.?O f-f J_, ) ·K£.                          r v.o-f s n a{-f
                  "t S'      f~IC/J '11 v (!;)                                . Vfl
rfJ\171)                    t.>~~il ,\V\7 ~t:t?;:)ol ??ifi )fl · \)c) Cl) f~\j'.f"JqJ . 1fC1( clWCJ ·v .
 ~-n-7r7--';tr;d -"9ffv7 rL-1~'7f.J~                                                                                         Ct.         V~'(t     tij~_f
                                                                                                   1
                                                                                                       f77JdSV!
            h) :f/~.J f7cr·-;~-~ -~ 8                                           ?/..I Ob 4" t Fd t-r,t;'.H OlttlVJ.P fd;:!                                   +fJ asc;r         t):..
                                                           :37       :r._rtv3f ;;o                 1.£-.bt~:t:J. ~):.))      1·l

    ·;p-a\t,_~-r~~j.)                                              '>'f/Ci,/1}              LACI~f7.l'j'fJbu· tJ',7S -JO                                                fV'OPCUJ

?~f ~~-t f~~f'; f1J-r1_rJcid i(l ft\1\Jdd -()~~ ~fu11                                                                                                                        ~J'Jf-tDf
        I   ~7't                 sr           I dv~l)UI/J ;)0 fV.?>Wt /7J·~ S'7K.7!J_
                                                                                 dit VI_                                                                                      flJ-t:l»J
  -~r:JJv~                                    Gv, ~Cf :~1 L10b tt'5'-~v·r\ f-'11~/71 ~dJsor                                                                                        '.:t.
                                                                              .T/(l ~-F~i Jt1f 7~(f·-~ t{JoM~-vjl\
                                                                                                                '·
                                                                                                                                                       'r
                                                                                                                                                                                                                      •t~-~-




         ,,._-: ·-~:1~0~. ,'ff\!J;.O~Jlld
           - ...-i-r •--jit           U       ""'       ..• ..,,    ("        't"           ,:.~       s-liitj .... ~--        Ri   17
                                                                                                                                         $'    t       ?~'Wqp;~·- ·



                                                                                                                                                                                                                                                      -~   JJ..t:Pt-)VJ(If}                           '-ul~                 :JO                 r~OJI\Q\.lA
,l,U/Ofv.~ ._ ~                       "'rv                       -t.~-t1\v                               4 ~r                         t 3 ~f                                f~t1;1ir yo                           ~ ~)l1               J·               )_J         +::r:
                 '•   '·.         '                       '                    '       ;                 .       .         .
                      ..    ...   ,r-·"-~- ·--      ,     . .   - ..·    .   ·--~~..       -:   l·.,    : .. ~ -·"· .· ·..          ---·:.._ ... :.:.- I ..      '!---·      _·xn G'y· --·-   : .. --. -                                    ...

                      ..\J~HfrvnJ) ~-Ff/,!3.).!_} \!-T:Id>IV]:)                                                                                                                                                  a..1-   .       \F:Ahi"~I?J
                                                                                                                                                                                                                                                        : 5 -~       t '.
.          ~ '7~                              i'y.t.                jd                      ~~·'J7»r (>UC'sJ                                                               -JYl    r ..YJf j                     0       f       'J   \7.         I   _S~_>q 7        Q)

    .. _t.:J}"t(?;J                ~"!t?i_.'_J~f.)JI} JO. h'Jcv r·li';j~f~t?V' flfii(Ow~;;                                                                                                                                                        _tl         ·O)i71?
      ,.JJ?d ~ (Jlrvo v;·tJ_l:7) -tiJflcl sv, .(Jr \A·c?~ tQtAA                                                                                                                                                          ~ tU!7Jtvw                                  CJVf
    f/"()Y.· -(}                                                      jo~~h ~f(\~\d \-tine_S
                                                  ~ '\ C\ ") ~ ~ -'" C..~ttA c..( lj. 4.1\if..
                                                         '\L ~~)-'L. btL\Jtif\ (1 ~~ f'lV)
   ~\ ~~          dl "'5~ ,, '-1,- to V\..(' \
     \'l~C)            c_Q (\ J~ LS s CS\.
       ~ ~::> '"'-~ V\          ,   \x I I o ~ "'"L

    !>A~ Q.. '.         JAf"\       \A_" (~ \ ~ -z.     I                                   JUVENILE CASE NUMBERS
                            98~00746J        98~00755J
                                                                    C\..Ef\1                         CERTIFICATE OF SERVICE

 !,JOSEPH BARNARD HINES,HEREBY CERTIFY THAT THIS MOTION FOR LEAVE TO ISSUE
WRIT OF MANDAMUS WAS BY U.S.P.S. TO: THE CLERK OF THE 14th COURT OF APPEALS
at 301 FANNIN,SUITE 245,HOUSTON,TX. 77002,artd THE SAME WAS MAILED TO THE
CLERK OF THE 313th D:tSTRICT COURT at 1200 CONGRESS ST.,HOUSTON,TX.77002.
executed on   1-31~15.




                                                            HlNES#901768
                                                  connally unit
                                                  899 f.m. 632
                                                  Knedy, Tx. 78119




                                    2
           --



           ---
            ~·




           .-..,._.. .
             -·
           =····
                    __



           -
             0
             r·~
             N
             tO
             0
             N
/            N
             0
             0
             I'·
             r·..




.. /   \